DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an insulating gasket having the details, as set forth in claims that include elements such as a central layer; and a first layer and a second layer respectively provided disposed on an upper surface and a lower surface of the central layer, wherein the first layer includes a first groove, the second layer includes a second groove, and a sealing device is disposed in each of the first groove and the second groove, wherein each sealing device which is in the form of a stripe ring and comprises a C-ring portion at an inner end thereof, the C-ring portion being open in an inner direction, wherein the C-ring portion is formed of a resilient material and is capable of being stretched out or contracted, wherein each sealing device includes an outer lower end having a first outwardly inwardly cut portion which is cut in the inner direction, wherein an outer upper surface of each sealing device is in a corrugated form having a rounded upper end, and wherein an inner sidewall of each of the first and second grooves and an inner end of each sealing device are spaced a certain distance from each other in order to be physically insulated Kohn (US 4,776,600) disclose an insulating gasket (1, disclosed as dielectric in column 2 lines 30-34) comprising: a central layer (2); and a first layer (3) and a second layer (4) respectively provided on an upper surface and a lower surface of the central layer (as seen in Figs. 1 and 3), wherein the first layer includes a first groove (22), the second layer includes a second groove (23), and a sealing device (24 and 25 respectively) is disposed in each of the first groove and the second groove (as seen in Figs. 1 and 3), wherein each sealing device is in the form of a ring and comprising comprises a C-ring portion (i.e. the main portions thereof shown as a C in Figs. 1 and 3) at an inner end thereof (as seen in Figs. 1 and 3), the C-ring portion being open in an inner direction (as seen in Figs. 1 and 3 they are open to the radially inner direction), wherein the C-ring portion is formed of a resilient material (e.g. as disclosed in column 2 lines 50-54 as to be spring biased they must be resilient to at least some degree) and is capable of being stretched out or contracted (e.g. as disclosed in column 2 lines 50-54 as to be spring biased they must have such a capability to at least some degree), wherein each sealing device includes an outer lower end having a first inwardly cut portion (i.e. the rounded inner lower corner which is considered a cut portion as it is an area of no material that could have been formed by cutting. Additionally examiner notes that such cut/cutting limitations are essentially product-by-process limitations which the device of Kohn is capable of being formed by) which is cut in the inner direction (as seen in Figs. 1 and 3), and wherein an inner sidewall of each of the first and second grooves and an inner end of each sealing device are spaced a certain distance from each other in order to be physically insulated from each other (as seen in Figs. 1 and 3 as each groove (and thus each sealing device) is completely spaced from each other), but fail to disclose that an outer upper surface of each sealing device is in a corrugated form having a rounded upper end.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675